DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-11) and species (the nucleic acid sequence SEQ ID NO: 1, AAV2 vector and HCMV promoter) in the reply filed on 10/21/2022 is acknowledged. 
Claims 1-12 are pending. Clams 1-4 and 12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 5-11 are the subject of the present Official Action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/472,790, PRO 62/531,522, PCT/US2018/22873 and CIP of 16/488,103 filed on 3/17/2017, 7/12/2017, 3/16/2018 and 8/22/2019, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/17/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2019, 2/28/2020, 4/26/2021 and 1/5/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 describes the method of claim 6, wherein the AAV vector is selected from the group consisting of numerous AAV vector serotypes. Claim 7 recites at least AAV2, AAV6, AAV7 and AAV8 twice. It is unclear why these particular vectors are listed twice. As a result, one of ordinary skill would not understand the subject matter encompassed by the claims. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bance et al. US 2013/0095071, published 4/18/2013 (hereinafter Bance, cited in applicants IDS). 
Bance describes an adeno-associated virus (AAV) expression vector for treating hearing loss (Bance, para 9). Bance discloses an AAV vector which has enhanced permeability across the round window membrane for improved targeted gene therapy into the inner ear (Bance, para 9, 24). Bance states that AAV vectors appear to be the best choice for inner ear gene therapy due to their long-lasting expression of transfected genes (Bance, para 7). Bance provides embodiments using a recombinant AAV serotype 2 (AAV2) vector, corresponding to the elected AAV2 vector described in claim 7 (Bance, para 52 and Fig 15 gene expression results into inner ear hair cells). Bance identifies TMPRSS3 as a gene target for treating hereditary hearing loss within the inner ear (Bance, para 32, 73 and claim 57). TMPRSS3 is the same gene target encoded by instant SEQ ID NO: 1 or the amino acid sequence of instant SEQ ID NO: 2 (Instant specification, Fig 1 and 2). Bance describes expression constructs using HCMV promoters, corresponding to the elected promoter described in claim 8 (Bance, para 215, 216). Bance describes viral vector titers of 7.5x1013 and 1-5x1013 (Bance, para 61, 109 and 193). Bance describes administration via saline injection into the inner ear of a subject (Bance, para 141, 142, 150, 187, 194). Bance describes more specific injection sites into the round window membrane of the inner ear (Bance, para 150, 182). Bance observed the targeted expression of genes in sensory hair cells and spiral ganglion of the cochlea and vestibular systems (Bance, para 194). Bance verified cell transfection using cochlear immunostaining (Bance, para 215 and 217). Bance provides embodiments wherein the subject undergoing treatment is suffering from cancer and other genetic risk factors associated with hearing loss, corresponding to the limitations described in claim 11 (Bance, para 30 and claim 41). Accordingly, Bance anticipates claims 5-11. 
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meyers et al. US 2007/0009433, published 1/11/2007 (hereinafter Meyers, cited in applicants IDS).
Meyers discloses an expression vector comprising a nucleic acid sequence which is 98.8% identical to instant SEQ ID NO: 1 (sequence search results shown below, described as “14094” gene throughout Meyers). Meyers provides embodiments using AAV gene therapy vectors (Meyers, para 230, 237). Meyers describes the use of AAV2 serotype vectors and CMV promoters (Meyers, para 231, 233, 237, 471). Furthermore, it is noted that the preamble limitation of claim 5 describing “a method for treating hearing loss” is considered intended use language that does not carry patentable weight since there lacks a structural difference between the claimed invention and the prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02. Meyers describes transfected cells expressing TMPRSS3 (Meyers, para 197). Thus, Meyers anticipates claims 5-8.

    PNG
    media_image1.png
    88
    579
    media_image1.png
    Greyscale


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No: 16/783,148 (US Patent Application Publication Number US2020/0181596). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pharmaceutical composition for the treatment of hearing loss comprising an expression vector for TMPRSS3. The co-pending claims describe adeno-associated viral delivery vectors including AAV2. The co-pending claims describe the use of HCMV promoters. The co-pending claims describe administration into the inner ear via injection. 
The instant claims describe a method for treating or preventing hearing loss comprising administering an expression vector comprising an AAV2 viral vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The instant claims describe the use of HCMV promoters in the expression construct. The instant claims describe administration into the inner ear of a subject via injection. Therefore, the instant claims embrace the co-pending claims. 

Claims 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 25-43 of copending Application No: 16/488,103 (US Patent Application Publication Number US2020/0248203). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pharmaceutical composition for treating hearing loss comprising an expression vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The co-pending claims describe the use of AAV2 vectors and HCMV promoters. The co-pending claims describe injection methods into the inner ear for treating hearing loss. 
The instant claims describe a method for treating or preventing hearing loss comprising administering an expression vector comprising an AAV2 viral vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The instant claims describe the use of HCMV promoters in the expression construct. The instant claims describe administration into the inner ear of a subject via injection. Therefore, the instant claims embrace the co-pending claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699